DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of acne as the skin condition to be treated in the reply filed on February 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 - 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 5,962,517) in view of Keri (Ped Annal, 2006) and Nybom et al. (Proc VIth IS on Rose Research and Cultivation, 2013).
Murad discloses a pharmaceutical composition for the treatment of acne with an acne reduction component that can also contain additional ingredients such as a vitamin C source, a vitamin B3 source and a vitamin E source and methods of treating acne by administering the pharmaceutical composition in a therapeutically effective amount to reduce the incidence of acne (whole document, e.g., abstract). The invention also relates to a method of treating acne by orally administering the composition in an amount therapeutically effective to reduce the redness and blemishes associated with acne (col 4, ln 47 – 55). The composition can be administered as a tablet or capsule having about 1 to about 2,500 mg of the composition contained therein (col 4, ln 56 – 62). The acne reduction component can be a vitamin A source, a carotenoid component or a vitamin B6 source with the vitamin A source being vitamin A 
The presence of copper and rose hip extract is not disclosed.
Keri discloses that the oral acne treatment NICOMIDE® containing nicotinamide, zinc oxide, cupric oxide and folic acid has been approved for the treatment of acne vulgaris in patients who are deficient in or at risk of becoming deficient in one of the components (¶ bridging cols 2 and 3 on p 176).
Nybom et al. discloses the bioactive components of rosehips varies depending on the species (p 138, ¶ 2). However, they have very high levels of antioxidant compounds, mainly polyphenols, but also carotenoids and vitamins B, C and E (abstract). Rose hips contain vitamin C, vitamin E and tocopherols, vitamin B9 and carotenoids (p 139) and minerals including calcium, phosphorous, potassium, magnesium, manganese and zinc (p 150, ¶ 3). An extract derived exclusively from the seeds has been used to reduce the symptoms of eczema and acne and is appreciated in the cosmetic industry due to its skin rejuvenating properties that is presumably due to that all-trans-retinoic acid present (p 142, ¶ 5). The oil retains a high level of antioxidative capacity despite an extraction process which often requires high temperatures, making it superior to other plant-derived skin salves (p 142, ¶ 5). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cupric oxide and rose hips extract into the orally administered acne treatment disclosed by Murad and administer that composition to a MPEP 2144.06. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of acne treatment, which as disclosed by Murad depends on factors such as sensitivity and response of the subject, the administration route, dosing frequency and the age and body weight of the patient. The amounts of each ingredient can also be affected by the other ingredients that are present, particularly the rose hips extract that contains a variety of vitamins and minerals that are taught by Murad as desirable for inclusion in the pharmaceutical composition. The dosing frequency and length of treatment would be optimized by the person of ordinary skill in the art depending on the response of the patient and length of time needed to treat acne.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murad, Keri and Nybom et al. as applied to claims 1, 3 - 5, 11 and 12 above, and further in view of Garnier et al. (US 2012/0121725) and Dar (CA 2680502).

The presence of zinc gluconate and dl-alpha-tocopherol acetate is not disclosed.
Garnier et al. discloses a composition for treating or preventing acne that comprises a peptide and oside extract of the Schizandra fruit and excipient that can be applied to the affected areas of the skin or administered orally (whole document, e.g., abstract). The composition can further comprise at least one anti-acne compounds such as sebum-regulating agent, an antibacterial agent or an antifungal (¶ [0082]). Exemplified sebum-regulating agents include zinc and gluconate salts thereof (¶ [0083]). Zinc and copper derivatives (gluconate and PCA) also act as antibacterial or antifungal agents (¶ [0084]). 
Dar discloses a benzoyl peroxide free acne treatment solution that comprises, among other ingredients, retinyl acetate, ascorbic acid, dl-alpha-tocopherol acetate, niacinamide, pyridoxine hydrochloride and cupric oxide ([Para 1]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use ingredients such as zinc gluconate and dl-alpha-tocopherol acetate as the sources of the zinc and vitamin E disclosed by Murad, Keri and Nybom et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art teaches various sources of the various vitamins and minerals that are suitable for use in compositions with anti-acne activity. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. There is no evidence of record as to the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618